DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 11/29/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example remarks page 6 paragraph 6-page 7 paragraph 3.  The 35 U.S.C. 103 rejection of claim 1-20 has been withdrawn. 
Examiner’s Note: Per applicant’s remarks dated 11/29/2021 the applicant has not acquiesced to the claim interpretation under 35 U.S.C. 112(f), therefore, the claim interpretation(s) under 35 U.S.C. 112(f) remain, see for example remarks page 5 paragraph 2. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	 the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: format preserving encryptor and key reference embedder in claim 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claim1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, Mantin (US 2014/0198912), discloses a method and system for producing at least one ciphertext block from at least one plaintext block using a block cipher, the block cipher including an encryption function.  The method and system includes receiving plaintext blocks, wherein there is an integer greater than 0, for each plaintext block of the  plaintext blocks inputting two inputs into a keyed invertible transformation function
The prior art, Campagna (US 2017/0171174), discloses clients within a computing environment may establish a secure communication session. Sometimes, a client may trust a cryptography service to perform some cryptographic operations and access some cryptographic resources while simultaneously not trusting the cryptography service to perform other operations and access other resources. Two or more clients may utilize a cryptography service to perform certain authentication and verification operations to establish a secure communication session, while simultaneously denying the cryptography service access to the secure communication session.
The prior art, Bukshpun et al (US 2012/0250863), discloses a method for a data encryption device to perform network communications, the method comprising obtaining an indexed array of encryption keys, wherein the indexed array of encryption keys is shared with a data decryption device; obtaining a message to be encrypted; using a first random or pseudorandom number to determine an index; obtaining a first key from the array of encryption keys, wherein the first key corresponds to the index; selecting a second key from the plurality of encryption keys; encrypting the message using the first key and a second random or pseudorandom number; encrypting the index using the second key and a third random or pseudorandom number; transmitting the encrypted message and the encrypted index to the data decryption device.
However, the prior art, either alone or in combination does not expressly disclose “obtaining a plaintext comprising characters from a finite character domain; obtaining a key from a plurality of keys; and generating an extended ciphertext comprising: a ciphertext produced by encrypting the plaintext with the key, wherein the ciphertext does not comprise characters outside of the finite character domain, and a set of characters representing a key reference corresponding to the key, wherein the set of characters are obfuscated based on the ciphertext.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng (US 2012/0296830): discloses a method and a mobile terminal for realizing network payment. The method includes: a mobile terminal selects a network payment system which is needed to implement current network payment from a plurality of network payment systems according to an instruction input by a user; when the user is confirmed to be a legal user according to the digital certificate, the mobile terminal logs on the selected network payment system and implements the network payment. The selects a network payment system which is needed to implement the current network payment from a plurality of network payment systems, thus it is not needed to take multiple USB Keys.
Minner (US 2020/0235922): discloses obtaining a plaintext, obtaining a key from a plurality of keys, and determining whether the plaintext is longer than a predefined threshold length. If the plaintext is longer than the predefined threshold length, the method may encrypt the plaintext with the key to generate a first ciphertext having a length of the plaintext, where the character at a predefined position within the first ciphertext belongs to a first subset of characters. And if the plaintext is not longer than the predefined threshold length, the method may encrypt the plaintext with the key to generate a second ciphertext, which is longer than the plaintext, where the character at the same predefined position in the second ciphertext belongs to a second subset of characters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436